Citation Nr: 0216633	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  95-12 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 
percent for low back pain with radiculopathy, status-post 
diskectomy and laminectomy.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from December 
1967 to December 1971 and from July 1973 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  By way of the referenced decision, 
the RO denied the veteran's claims seeking entitlement to 
service connection for a cervical spine disability and 
bilateral carpal tunnel syndrome.  Within the same decision, 
the RO denied the veteran's claim seeking an increased rating 
in excess of 20 percent for his service-connected low back 
disability.  The veteran has perfected a timely appeal of the 
RO's November 1994 rating action.  During the pendency of the 
veteran's appeal, the veteran's disability rating for his 
service-connected low back disability was increased to 60 
percent; therefore, the Board construes the issue on appeal 
as listed on the cover page of this decision.

The veteran appeared at a personal hearing before the RO in 
August 1995, and he also appeared at a hearing before the 
undersigned Member of the Board at the RO in August 2001.  

Following the veteran's August 2001 Board hearing, the record 
was held open for a period of 60 days during which time, the 
veteran submitted additional evidence to the Board.  See 
e.g., 67 Fed. Reg. 3,099, 3,105 (Jan. 22, 2002) (effective 
February 22, 2002, 38 C.F.R. § 20.1304 was revised by 
removing the requirement for a written waiver of RO 
consideration prior to review of evidence submitted directly 
to the Board.)  Based on the veteran's newly submitted 
evidence, the veteran is now contending that he has atrial 
fibrillation, a condition which he believes is related to his 
active military service.  By way of an unappealed and final 
rating action dated in October 1990, the RO denied the 
veteran's claim seeking entitlement to service connection for 
chest pain.  Therefore, the veteran's current heart complaint 
constitutes a request to reopen his previously denied claim.  
Accordingly, the RO must respond to the veteran's request.  
See generally Douglas v. Derwinski, 1 Vet. App. 435, 438-39 
(1992) (the Board is required to consider all the issues that 
have been reasonably raised by the record.)


REMAND

In March 1991 the veteran underwent an orthopedic examination 
for purposes of determining his fitness to enter into 
employment with the U.S. Customs Service.  Following this 
examination, it was believed that the veteran was able to 
completely perform any [work] activities he would be 
requested to do without any difficulties or restrictions. 

Despite the above-medical determination, the Board observes 
that the record presently contains statements from the 
veteran and his medical providers which suggest that the 
veteran has not been able to fully complete all of his work 
duties without difficulty or restrictions.  For instance, 
within a statement dated as far back as October 1992, the 
veteran alleged that he could no longer continue his [job] 
performance in an arduous duty position.  According to the 
veteran, he had been forced to secure a suitable line of work 
which also afforded as little discomfort as possible.  In a 
statement dated in December 1992, the veteran's treating 
physician indicated that the veteran was being scheduled for 
a two level percutaneous lumbar diskectomy.  The physician 
also indicated that he felt the veteran's job, as outlined by 
the veteran himself, would preclude the veteran's return to 
normal work activities.  In the physician's opinion, the 
veteran's duties as a Custom Agent were above the demands of 
what the veteran was physically capable of doing.  In October 
1995 the veteran's primary care physician reiterated that the 
veteran should not be employed in any occupation that 
required mobility, movement, etc.  The physician articulated 
that the veteran specifically should not be involved in any 
occupation which involved running, potential falls, climbing, 
or lifting.  At the time of his August 1995 RO hearing, the 
veteran testified that his original job capacity entailed 
working as a uniformed Immigration Service Officer, however, 
because of the limitations imposed by his back disability, 
his work position was subsequently modified to a desk 
position wherein he conducted investigations of silent claims 
rather than conducting field-type work.  At the time of his 
February 1999 VA examination, the veteran advised that 
despite a June 1998 operation on his back, he still 
experienced daily pain while at work.  The veteran further 
indicated that as the result of the pain, his job had 
somewhat changed so that the veteran could stand and sit in 
order to obtain some relief from the pain.  During his July 
1999 VA examination, the veteran indicated that his pain had 
continued, and he advised that he had 'lost quite a bit' of 
time from work.  When the veteran returned to work in January 
of 1999, he was placed on light duty.  More recently in 
August 2002, the veteran has testified that his treating 
physicians are of the opinion that his current occupational 
position is not consistent with his back condition or the 
type of work he should really be doing.  According to the 
veteran, his physicians have strongly recommended 
modification of the veteran's work, to include for example 
the veteran wearing a shoulder harness for his service weapon 
rather than a waist belt, or even a different type of work 
environment all together.  

While it is clear on the basis of all of the above evidence 
that the veteran has not been able to fully complete all of 
his work duties without difficulty or restrictions, the Board 
observes that the evidentiary record is ambiguous in regards 
to whether this interference is exclusively attributable to 
the symptomatology associated with the veteran's service-
connected back disability as required for extraschedular 
consideration, or attributable to the symptomatology 
associated with the two intercurrent back injuries the 
veteran sustained at work in April 1992 and May 1997.  
Despite this ambiguity, the Board determines that such 
factors affecting the veteran's employment status 
nevertheless reasonably raise the issue of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002), in connection with the veteran's appeal for a higher 
rating for his service-connected low back pain with 
radiculopathy, status-post diskectomy and laminectomy.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extraschedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary.); see also VAOPGCPREC 6-96, slip 
op. at 15, 61 Fed. Reg. 66, 749 (1992).

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter without such development and in the 
first instance, a remand is subsequently warranted in the 
present case.  VAOPGCPREC 6-96, slip op. at 16 (citing 
Bernard v. Brown, 4 Vet. App. 384, 390-391 (1993) (when the 
Board addresses in its decision, a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.)).

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure full compliance with the 
due process requirements in light of the rulings of the Court 
and VA General Counsel, the Board determines that additional 
development is warranted.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
(beginning and ending) dates of treatment 
or evaluation for all VA and non-VA 
medical providers who might possess more 
recent and additional supportive evidence 
of his low back increased rating claim, 
to include health care professionals who 
performed examinations for employment 
purposes.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.

2.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  Specifically, the RO should 
obtain from the veteran information 
concerning his employment with the U.S. 
Customs Service.  With regards to any 
extended periods of employment, the 
veteran should be requested to provide 
the approximate dates of any time lost, 
sick leave used, and factors that may or 
may not have led to the veteran having 
been placed into a non-pay status.  The 
veteran's employment records for any 
extended period of employment should be 
obtained in the event the veteran has 
alleged lost time, sick leave used and 
other factors that may or may not have 
led to his having been placed into a non-
pay status.

3.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO can not obtain any of the 
employment-personnel, or any other 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.  In 
the event the RO is unable to obtain any 
identified evidence, it should so inform 
the veteran and his representative and 
request them to provide a copy of such 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

4.  When the above development has been 
completed, the veteran should be provided 
with a VA neurological/orthopedic 
examination(s) in order to: (1) both 
assess the severity and determine the 
impact of the veteran's service-connected 
low back disability on his ability to 
work; and (2) determine the nature and 
etiology of the veteran's alleged 
bilateral carpal tunnel disorder and 
cervical spine disorder.  Send the claims 
folder to the VA examiner(s) for review.  
Request that the examination include all 
indicated studies and tests deemed 
appropriate and that all clinical 
findings be reported in detail.  Based on 
the results of the examination and after 
reviewing the claims folder, the 
examiner(s) should provide an opinion as 
to the following questions:

(a.)  Does the veteran have ankylosis of 
the lumbar spine?  If so, is such 
ankylosis favorable or unfavorable?

(b.)  Does the veteran's intervertebral 
disc syndrome result in any 
incapacitating attacks?  If so, what is 
the frequency of any incapacitating 
attacks he might have in terms of weeks 
and/or months?  Does the veteran derive 
any relief from his attacks?  (In 
capacitating episodes should be 
considered as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

(c.)  Does the veteran's intervertebral 
disc syndrome result in any incomplete or 
complete paralysis of the sciatic nerve?

(d.)  A list of medications taken for the 
veteran's service-connected back disorder 
should be elicited from the veteran, 
along with any claimed side effects, such 
as drowsiness or memory loss, and the 
examiner(s) should comment on whether any 
such complaints are medically recognized 
side effects of such medication.

(e.)  Does the veteran have a currently 
existing cervical spine disorder?  If so, 
what is the diagnosis or diagnoses?

(f.)  Did the veteran's cervical spine 
disorder manifest or have its onset 
during the veteran's periods of active 
military service from December 1967 to 
December 1971 and from July 1973 to March 
1990?

(g.)  Is it at least as likely as not, 
that the veteran's cervical spine 
disorder is etiologically related to the 
veteran's active military service, or 
caused by any incident or event which 
occurred during service to include the 
veteran's 1983 motor vehicle accident, 
his 1985 motor cycle accident, or 
treatment for neck pain in January 1982?  
In offering this assessment, the examiner 
should comment on the veteran's April 
1992 and May 1997 injuries at the work 
place.  

(h.)  Does the veteran have a currently 
existing bilateral carpal tunnel 
disorder?  

(i).  If the veteran is found to have 
bilateral carpal tunnel syndrome, did 
such disorder manifest or have its onset 
during the veteran's period of active 
military service from December 1967 to 
December 1971 and from July 1973 to March 
1990?

(j.)  Is it at least as likely as not 
that the veteran's bilateral carpal 
tunnel syndrome is related to the 
veteran's active military service, or 
caused by any incident or event which 
occurred during service to include the 
veteran's 1983 motor vehicle accident, 
his 1985 motor cycle accident, or alleged 
fall in 1971?  In offering this 
assessment, the examiner should again 
comment on the veteran's April 1992 and 
May 1997 injuries at the work place.

A complete rationale for any opinion 
expressed should be included in the VA 
examination report, to include upon which 
principles the opinion/s are based and 
citation to the evidence of record upon 
which the opinion/s are based.

(k.)  Following the completion of the 
above examination, the RO should 
adjudicate the veteran's claim of 
entitlement to an increased evaluation in 
excess of 60 percent for low back pain 
with radiculopathy, status-post 
diskectomy and laminectomy.  For the 
period beginning September 23, 2002, 
consideration should be given to both the 
old criteria for rating intervertebral 
disc syndrome and the new criteria which 
became effective on that date.  The 
veteran should be afforded the benefit of 
the more favorable rating.  The rating 
determination should reflect 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1), in light of the 
additional evidence associated with the 
claims file, to include referral to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for such consideration.  

(l.)  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

(m.)  If any or all of the benefits 
sought by the veteran remained denied, 
both he and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects RO consideration of 
all additional evidence, and the 
opportunity to respond.  In addition, the 
veteran and his representative should be 
fully apprised of the revised rating 
criteria applicable to intervertebral 
disc syndrome, which became effective on 
September 23, 2002, and be given the 
chance to offer additional argument or 
evidence pertaining thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




